DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.  Applicant argues that Lee does not disclose specific focal lengths for first, second and third cameras.  Additionally, applicant argues selection of such values would not be a matter of routine experimentation or optimization as the specific values provide relatively good balance between resolving power and noise in a dark environment.  
The examiner disagrees.  Specifically, Lee discloses a system comprising first, second and third cameras (Figure 1) comprising wide and telephoto lenses (Paragraph 0031-0032), but does not explicitly disclose the focal lengths of the lenses.  One of ordinary skill in the art would necessarily need to select focal lengths for each lens in implementing the system.  
Lee further recognizes trade-offs may be present in selecting particular focal lengths (e.g. Paragraph 0004).  For example, Lee recognizes that a wide angle lens and telephoto lens may be combined to provide zoom operations in high luminance environments, however in low luminance environments light levels may be insufficient to realize the benefits of the telephoto lens.  
One of ordinary skill in the art would consider these factors when selecting properties of the wide-angle and telephoto lenses and depending on design criteria such as desired zoom ranges and desired ranges of illuminance in which images are to be taken, select focal lengths and other optical properties of the lenses through routine experimentation and optimization to achieve a working system with desired zoom range and low-light performance.  

As Lee describes the general conditions of the claim (i.e. a camera system including first, second and third cameras using wide and telephoto lenses), the specific recitation of specific focal lengths for the lenses is not inventive.  
While Applicant additionally argues that he specific ranges “provide a relatively good balance between resolving power and noise in a dark environment”, no features regarding specific resolving power or noise performance are provided in the claims. Additionally, Applicant has not provided any evidence showing the results of such a focal length ratio are unexpected and significant (see MPEP 716.01(b)(II) and 716.02).   
Applicant additionally provides arguments related to obvious to try.  However, since the claims were not rejected under this rationale, these arguments are considered moot.
With respect to claims 5-7, 11-13 and 17-19, Applicant challenges the taking of Official Notice for focal lengths of 26mm and 27mm and apertures values of 1.7, 1.8, 2.2 and 2.4.  In response, the examiner directs Applicant to “The Crop Factor Unmasked” by PF Staff (https://www.pentaxforums.com/articles/photo-articles/table-of-equivalent-focal-lengths.html) and Aperture by Zulkamalober (https://oberphotographytips.wordpress.com/2013/04/24/aperture-2/) 
For these reasons, Applicant’s arguments are not considered persuasive and the rejections based on Lee are maintained below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 11-13, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0352169 A1) in view of Official Notice.[claim 9]
Regarding claim 9, Lee discloses a terminal, comprising: a first camera, a second camera, and a third camera (Figure 1, Items 1010, 1030 and 1020 respectively), wherein the first camera and the third camera are color cameras (Figure 1, 1011 and 1021; Paragraph 0041; color image sensors), the second camera is a black-and-white camera (Figure 1, Item 1031; Paragraph 0041; monochrome image sensor), and the first camera, the second camera, and the third camera are cameras using prime lenses 
However, it is noted that selection of particular system parameters for the cameras is a matter of routine experimentation and optimization to obtain a camera having the desired characteristics.  As such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to try various combinations of focal lengths for the wide and telephoto cameras to obtain an optimal parameters for each camera module, including focal lengths where the equivalent focal length of the telephoto third camera is 2 to 4 times the equivalent focal length of the wide first camera.  See MPEP 2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

However, while Lee does not explicitly disclose a memory storing a program to cause the processor to perform the operations, Official Notice is taken that it is well known in the art to implement processing and control functions using a program stored on a memory and executed by a processor in an imaging system.  By using such a software implemented processing and control system, the imaging system may utilize general purpose off-the-shelf computing hardware thereby removing the need for custom designed hardware.  Therefore, it would have been obvious to utilize a memory storing a program which causes the processor to perform the functions of Lee so that the imaging system may be made using general purpose computing hardware thereby removing the need for custom designed hardware.  
[claims 11-13]
	Regarding claims 11-13, see the rejection of claim 9 above.  Official Notice is further taken that focal lengths of 26mm and 27mm, aperture values of 1.7, 1.8, 2.2 and 2.4 are all known values for camera parameters in the art (additionally see response to arguments above).  Further note that selection of particular equivalent focal lengths, aperture values and resolutions of the first, second and third cameras would be considered obvious for the same routine experimentation and optimization reasons discussed above.[claims 1 and 5-7]
[claims 15 and 17-19]
	Regarding claims 15 and 17-19, see the rejection of claims 9 and 11-13 above.

Claims 2-4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0352169 A1) in view of Official Notice in view of Kim (US 2019/0068881 A1).[claim 10]
Regarding claim 10, Lee discloses capturing an image using a telephoto color image and a wide black and white image (i.e. the first and third cameras) if a luminance is lower than a preset threshold (Paragraph 0114) and a telephoto color image and a wide color image (i.e. the first and second cameras) if a preset threshold is not less than a luminance threshold (Paragraph 0113).  Lee further discloses selecting cameras according to a zoom level (Paragraphs 0086-0088), but does not explicitly disclose outputting both a black and white and color image according to a zoom level and a luminance level as claimed.
Kim discloses a terminal including a multi-aperture imaging system including a plurality of cameras having different zoom levels/focal lengths on the back of the terminal (Figures 1 and 8).  Kim further discloses operations performed by the terminal including selecting, from the first camera, the second camera and the third camera, at least one camera from the first, second and third cameras to capture at least one image that comprises a target scene (Figures 6-8); and obtaining an output image of the target scene based on the at least one image that comprises the target scene (Paragraphs 0051-0062).  The system of Kim allows for appropriate cameras to be selected according to a set zoom magnification and reduces power consumption of the device (e.g. Paragraphs 0058-0061).  Additionally, Kim discloses a system whereby an image may be synthesized to provide an image in in-between zoom 
Additionally, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the selection of images with the selection of a color image or a black and white image depending on luminance level as taught by Lee so that images of improved quality in low light conditions may be obtained (Paragraphs 0113-0114).
Note that the combined system would result in a system which outputs combined images from multiple color or black and white images in varying zoom ranges and luminance levels according to the zoom levels of the cameras and the set zoom ratio.  These would include capturing a color and black and white image from wide and medium focal length cameras when the luminance is low and the zoom ratio is in the range of the wide and medium focal length cameras, capturing two color images from wide cameras wen the luminance is high and the zoom ratio is in the range of the wide and medium focal length cameras, capturing a color and black and white image from medium and tele cameras when the luminance is low and the zoom ratio is in the range of the medium and tele focal length cameras and capturing two color images from medium and tele cameras when the luminance is high when the luminance is low and the zoom ratio is in the range of the medium and tele focal length cameras.  
While Lee and Kim do not explicitly disclose the ranges of (1,3) and [3,10], these ranges would have been obvious as matter of routine experimentation and optimization as discussed above with [claims 2-4]
Claims 2-4 are method claims corresponding to apparatus claim 10.  Therefore, claims 2-4 are analyzed and rejected as previously discussed with respect to claim 10.[claim 16]
Regarding claim 16, see the rejection of claim 10 above.

Claims 8, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0352169 A1) in view of Official Notice in view of Baldwin (US 10,200,599 B1).[claim 14]
Regarding claim 8, Lee in view of Official Notice does not explicitly disclose a terminal wherein the resolution of the first camera or resolution of the third camera is less than the resolution of the second camera.
Baldwin discloses a similar image capture device including multiple cameras (Figure 2C, Items 222-226) and further discloses that the camera parameters including spatial resolution may vary between the cameras to provide improvements in user experience and/or image capture quality and to provide lower power consumption (c. 1, ll. 18-33; c. 8, l. 59 – c. 9, l. 7; c. 18, l. 64 – c. 19, l. 23).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a lower resolution in the first or third camera compared to the second camera so that cameras of different capabilities/power consumptions may be provided in the system.[claim 8]
[claim 20]
Regarding claim 20, see the rejection of claim 14 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310.  The examiner can normally be reached on Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy J Henn/Primary Examiner, Art Unit 2698